Citation Nr: 0524272	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  96-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an initial rating in excess of 40 percent 
for anhidrosis with pituitary tumor and prolactinoma.

2.  Entitlement to a separate rating for anhidrosis.

3.  Entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
issued by the Department of Veterans Affairs (VA) the Office 
(RO) in Nashville, Tennessee.  In that decision, the RO 
granted service connection for a disorder involving the 
inability to sweat diagnosed as anhidrosis, assigning an 
initial noncompensable disability rating.  In an April 1997 
Hearing Officer (HO) decision, an initial 10 percent 
disability rating for the veteran's anhidrosis was assigned, 
retroactively effective May 9, 1995.

In November 1999, the Board remanded the case to the RO for 
further development.  Subsequently, in a February 2005 rating 
decision, the RO granted service connection for impotence, 
assigning an initial noncompensable rating, awarded special 
monthly compensation based on loss of use of a creative 
organ, and assigned an initial 40 percent disability rating 
for anhidrosis with pituitary tumor and prolactinoma, all 
retroactively effective May 9, 1995.

As will be explained below, the Board is remanding the issue 
of entitlement to an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence, to the extent possible, needed for an equitable 
disposition of, and adequately notified the veteran of the 
evidence necessary to substantiate, the increased rating 
issue addressed in this decision.

2.  The veteran's pituitary tumor with prolactinoma is not 
manifested by severe diabetes insipidus characterized by 
excessive thirst with intake of water and polyuria with 
dehydration with increased serum osmality >295 mOsm/kg with 
decreased urine osmality >38 mOsm/kg or with near-continuous 
thirst, and one or two documented episodes of dehydration 
requiring parenteral hydration in the past year.

3.  The veteran's anhidrosis is shown to be unresponsive to 
therapy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
40 percent for a pituitary tumor with prolactinoma, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.20, 4.119, Diagnostic 
Codes 7999-7909 (2004); 38 C.F.R. § 4.119, Diagnostic Codes 
7999-7909 (1994).

2.  The schedular criteria for a separate initial rating of 
30 percent for anhidrosis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.20, 4.118, Diagnostic Codes 7999-7832 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  It describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claim.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claim.  He testified at an RO hearing in December 
1996; however, his claims file had to be reconstructed and 
does not include a copy of the transcript, his service 
medical records, post-service private treatment records, or a 
November 1995 VA examination report.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  But the Board's discussion does include 
information garnered from the original and HO decisions and a 
June 1999 supplemental statement of the case (SSOC), relating 
to the effect of his disability upon employment and the Board 
is remanding the case back for consideration of an 
extraschedular rating.  In compliance with the Board's 
previous remand, in January 2000 and September 2004, VA asked 
the veteran to identify and sign releases for health care 
providers that had treated him for his disability, but he did 
not respond.  In reconstructing the claims file the RO was 
able to associate available VA treatment records and 
examination reports with the claims file, even though the 
veteran failed to respond to the RO's September 2004 request 
for any copies of documents that he might have in his 
possession to assist in reconstructing the record.  The duty 
to assist is "not a one way street," and VA can only proceed 
so far without help from the appellant.  Warmoff v. Brown, 8 
Vet. App. 517, 522 (1996).  Various statements from the 
veteran also have been associated with the claims file.  In 
addition, in June 2000 with a July 2000 addendum, March 2001, 
December 2002, and February 2003, the veteran was afforded VA 
examinations, most of these examination reports include a 
review of the information in the original claims file.  His 
claim was readjudicated and SSOCs were issued by VA in July 
2004 and February 2005.  In VCAA and various duty to assist 
letters, a Board remand, three SSOCs, and their cover letters 
VA notified the veteran of what information it had received 
and what information he needed to provide in support of his 
claim, and described what was needed to establish a higher 
rating for anhidrosis with pituitary tumor and prolactinoma.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's November 1999 remand 
with regard to the issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
VCAA's enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was provided to the appellant after the 
initial and second adjudications, the appellant has not been 
prejudiced thereby.  VA satisfied its duty to notify by means 
of a September 30, 2004 letter from the AOJ to the appellant 
that was issued prior to the recertification of the appeal to 
the Board.  That letter informed the appellant of what 
evidence was required to substantiate his increased rating 
claim (that is, information showing that his disability had 
worsened), what evidence VA had obtained, and of his and VA's 
respective duties for obtaining evidence.  That letter also 
asked the appellant to identify health care providers and to 
sign releases to obtain pertinent records.  The appellant was 
also asked to let the AOJ know if there was any other 
evidence or information that he thought would support his 
claim or to send any evidence in his possession that 
pertained to his claim and notified the appellant that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

Further, in a second September 2005 letter, the RO informed 
the veteran that his claims file had been misplaced and that 
VA was doing everything that it could to rebuild it and asked 
for the veteran's assistance.  He did not respond to either 
letter.  The cover letters to the SSOCs issued in July 2004 
and February 2005, gave the appellant additional time to make 
any comment he wished.  The Board acknowledges that the VCAA 
letter did not precede the initial RO adjudication, see 
Pelegrini, 18 Vet. App. at 118-20, but that letter and the 
cover letters to the SSOCs provided the appellant with ample 
opportunity to respond before the case was forwarded to the 
Board for appellate consideration.  Thus, the content of the 
notice provided to the appellant as to the issue of 
entitlement to a higher initial rating fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield, 19 Vet. App. at 123-
29 (2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA, 
except that concerning entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1). However, as noted 
above, the Board is remanding this part of the veteran's 
claim for further development in keeping with VCAA.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  Id. (holding 
timing-of-notice error not prejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim); see also 
38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2004) (harmless error).  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

The veteran contends that the disability rating assigned for 
his service-connected anhidrosis with pituitary tumor with 
prolactinoma should be increased to reflect more accurately 
the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Because the present appeal arises 
from an initial rating decision, which established service 
connection and assigned an initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Here, in the case of a rebuilt claims file, the Board 
is hampered in its efforts to review the entire history.  

In a January 1996 decision, the RO granted service connection 
for anhidrosis and assigned an initial noncompensable 
disability rating.  That decision was based on service 
medical records, which showed the veteran was hospitalized in 
June 1978 for right unilateral anhidrosis, which he had 
noticed for about a year.  The cause of his condition was 
unknown.  In June 1987, the veteran complained of weakness 
and numbness in the extremities in hot weather during 
exertion and excess sweating on the left side.  An examiner 
felt that the symptoms could be secondary to reduced ability 
of the body to cool probably because of reduced sweating.  In 
May 1988, the veteran complained of almost passing out and 
gave a history of the symptoms primarily when standing in 
heat.  No pain or discomfort was noted but he reported that 
he felt dizzy and weak with several such episodes in the 
preceding 10 years.  At the time of the November 1995 VA 
examination, the veteran reported no problems associated with 
this condition and it was described as asymptomatic.

An April 1997 decision by a VA hearing officer (VA), 
reflected that, while the November 1995 VA examination failed 
to demonstrate any medical findings of anhidrosis, the 
evidence in the record showed a history of significant 
disability resulting from the disorder.  In a May 1994 report 
from a Professor of Medicine at Vanderbilt University, Dr. M. 
R. noted that the veteran's sweating deficit had spread to 
virtually the entire body with several millimeter-wide 
islands in the supraclavicular fossae, the umbilicus, and one 
eyebrow.  At the time of the aforementioned hearing, the HO 
indicated that the veteran provided credible testimony that 
his condition was potentially life threatening for any 
employment position that subjects him to heat or sun and that 
he has had failed attempts at employment with the post office 
and operation of heavy equipment, employment for which he had 
previous training.  The HO found that the evidence as a whole 
warranted a compensable rating and assigned an initial 10 
percent, retroactively effective May 9, 1995.

A June 1999 SSOC reflects that the RO received a June 1997 
statement from S. V., indicating that the veteran could no 
longer work at Levy Wrecking Company due to unavailability of 
cool work sites.

A June 2000 VA skin disease examination report reflects that 
the veteran initially developed problems when he collapsed on 
the ground in 1978 and was found to have right-sided 
anhidrosis.  The condition actually got worse and the veteran 
developed left-sided anhidrosis too.  The veteran reported 
that the only patches where he could sweat were around the 
left eye and on the left flank.  He has no axillary 
perspiration.  The veteran cannot tolerate heat.  He has 
problems with getting dizzy, weakness, nausea, vomiting, and 
headaches sometimes with hemianopsia.  He had a sweat iodine 
test done by Dr. M. R. at Vanderbilt University.  He takes 
ice with him on his job and uses an ice water spritzer to 
cool himself off.  The veteran reported difficulty with 
Desert Storm because he could not tolerate heat and the loss 
of a postal job because he got overheated and had to go to 
the emergency room.  Similarly, he was a manager for Auto 
Zone but could not work in the store where there was no air 
conditioning.  The veteran reported that he got acutely worse 
and in 1989 and 1990, while stationed in Korea, he could not 
make any runs and passed out several times.  But the veteran 
was not receiving current treatment for his symptoms, which 
were noted as swelling in the hands and feet, weakness, 
dizziness, nausea, vomiting, and headaches with hemianopsia.  
He indicated he had frequent urination -- 20 to 30 times per 
day and up to five to six times per night.  The examiner 
indicated that there were no observed abnormalities of the 
skin, that an iodine sweat test would be required to examine 
decreased sweating or anhidrosis, but supplies were not 
available to repeat the test done at Vanderbilt University.  
In a July 2000 addendum, the examiner indicated that because 
of the amount of work required for a sweat iodine test, the 
best thing would be to accept the one done at Vanderbilt 
University in 1994.  The examiner indicated that test showed 
only a few areas on the left side that were not anhidrotic, 
indicating an increase from service.  The examiner added that 
the occupational impact was commented on in the November 1995 
VA examination report.  That is, the veteran cannot work in 
hot areas or where the air conditioning could go out due to 
his heat intolerance secondary to his inability to sweat.  
Several cases were cited where the veteran had trouble on the 
job in the original examination report.  

A March 2001 VA urology disorders examination report reflects 
that the veteran had anhidrosis and that he was diagnosed 
with a pituitary tumor by Dr. K. L. at the St. Thomas 
Hospital in 1992 or 1993, but was unable to continue 
treatment because of insurance problems.  At the time of 
examination, the veteran was going to a doctor at the 
Hermitage but could not remember his name.  He stated that 
his sexual dysfunction began before he first saw Dr. K. L., 
prior to 1990.  The veteran denied morning erections and 
stated that he had not been able to have any type of sexual 
relations with his spouse for 9 or 10 years.  On physical 
examination, the veteran was noted to have soft testes, 
normal epididymis, and somewhat of a small prostate with 
hemorrhoids, but no nodules or sign of any prostatic 
malignancy.  There were no masses in the rectum; sphincter 
tone was excellent.  He had a normal uncircumcised penis 
without any lesions.  The urine screen was negative.  The 
impression was that the veteran was impotent, which was 
probably multifactorial in the origin.

At a December 2002 VA examination, the veteran indicated that 
he was under the care of Dr. H. in Nashville, but has 
previously seen a physician at the Hermitage.  His urine 
screen was negative.  On physical examination, the veteran 
was noted to have soft testes, normal epididymides, and an 
enlarged prostate, but no nodules.  Stool guaiac was 
negative.  The impression was that the veteran had sexual 
dysfunction secondary to treatment of his pituitary tumor for 
which he should be service connected.

An February 2003 VA examination report reflects earlier 
testing failed to find any genetic defect that caused his 
anhidrosis, or any stroke or nerve compression.  A magnetic 
resonance imaging (MRI) of the brain found a mass in the 
pituitary area and a hormone release test found that the 
veteran's prolactin was very high and his gonadotropins were 
low.  His thyroid functions and ACTH were within normal 
limits.  Since then he was started on Parlodel and Viagra for 
his erectile dysfunction due to the low gonadotropin and low 
testosterone.  The veteran reported that his symptoms were: 
starting to feel hot a little bit, then he would get dizzy 
and very weak, his whole body would feel numb, his heart 
would feel funny, and the next thing he knew he would be on 
the ground and they would always immediately cool him down 
and give him a lot of fluids.  Hence, he educated himself 
about his problem and carries a lot of ice and fluids with 
him whenever he goes anywhere to work and does not stay in 
the heat.  As a result, he has a lot of problems working and 
he has to stay only under cool conditions.  

The veteran further noted that he could tell when he was 
going to have a problem and he immediately started drinking 
ice water and Gatorade, so he carries in his car a lot of ice 
and cold soft drinks.  Because of this, the veteran said he 
has not had any permanent vision problem or diabetes.  The 
veteran reported that he did have some high blood pressure 
before his anhidrosis was diagnosed.  He did have excessive 
thirst and excessive urination.  Basically, it was the 
peripheral vascular collapse and problems with his secretory 
glands that are related to the sympathetic system.  
Consequently, the veteran had to be careful where he worked 
and that he carried lots of supplies in his truck.  The 
veteran indicated he feels good when it is cold weather and 
is very cautious during the summer or under hot working 
conditions.  He stated that he had these passing out spells 
whenever he got warmed up.  Regarding his peripheral nerves, 
this is in relationship to his anhidrosis problem of feeling 
tingling and numb all over the body just before passing out 
and that it was an issue that his sympathetic nerve supply, 
maybe, to these glandular areas is not adequate, and it 
seemed that they were unable to find out the exact etiology 
of his dizziness.  It was noticed that his blood pressure 
would be high when he would get hot; otherwise the veteran 
was not on hypertension medicine and his blood pressure would 
only fluctuate when he was trying to fight his body against 
the heat until he finally became hypotensive and passed out.  
Since the veteran was examined during the winter, no 
perspiration or weakness was noted.  No visual defect was 
found.  The diagnoses included hypohidrosis due to 
sympathetic nerve dysfunction with no orthostatics found when 
tested in the private sector; prolactinoma, ongoing treatment 
with Parlodel; no vision problems due do it; and erectile 
dysfunction due to prolactinoma.  The impression was that the 
veteran had sexual dysfunction secondary to treatment for his 
pituitary tumor, for which he had been on chemotherapeutic 
and regulatory agents, but the veteran had not had any 
surgery at that point.  As this was a textbook case, the 
examiner indicated that the veteran should be service-
connected for the loss of use of an organ secondary to his 
pituitary gland tumor for which he is service-connected.  

In a February 2005 rating decision, the RO granted service 
connection for impotence, assigning a noncompensable 
evaluation, entitlement to special monthly compensation based 
on loss of use of a creative organ, and recharacterized his 
disability as anhidrosis with pituitary tumor with 
prolactinoma and assigned an initial 40 percent rating, 
retroactively effective May 9, 1995.

Where, as here, the particular disability is not listed in 
the Rating Schedule, it may be rated by analogy to a closely 
related disease in which not only the functions affected but 
also the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2004).  

The rating criteria pertaining to the endocrine system were 
amended, effective June 6, 1996.  See 61 Fed. Reg. 20,446 
(May 7, 1996).  Similarly, the criteria for rating skin 
disorders were amended, effective August 22, 2002.  See 67 
Fed. Reg. 49,596 (July 31, 2002); 67 Fed. Reg. 58,448 (Sept. 
16, 2002).  Thus, the Board will consider both sets of 
criteria.  The new rating criteria may not be assigned prior 
to the effective date of the regulation.

Under the current regulations, hyperpituitarism (prolactin 
secreting pituitary dysfunction) is rated under 38 C.F.R. § 
4.119, Diagnostic Code 7916, which indicates that such 
disability should be rated as a malignant or benign neoplasm 
as appropriate.  Since the veteran's tumor is benign, 38 
C.F.R. § 4.119, Diagnostic Code 7915, for rating benign 
tumors states that the veteran's disability should be rated 
as residuals of endocrine dysfunction.  The veteran is 
presently assigned a 40 percent rating for his anhidrosis 
with pituitary tumor with prolactinoma under 38 C.F.R. § 
4.119, Diagnostic Code 7909 (diabetes insipidus).  Under this 
diagnostic code, a 40 percent rating is warranted for 
polyuria with near-continuous thirst and one or more episodes 
of dehydration in the past year, not requiring parenteral 
hydration.  A 60 percent rating is warranted for polyuria 
with near-continuous thirst and one or two documented 
episodes of dehydration requiring parenteral hydration in the 
past year.  38 C.F.R. § 4.119, Diagnostic Code 7909 (2004).  
Under the former rating criteria, a 60 percent rating was 
warranted for severe diabetes insipidus manifested by 
excessive thirst with intake of water and polyuria with 
dehydration with increased serum osmality >295 mOsm/kg with 
decreased urine osmality >38 mOsm/kg or with near-continuous 
thirst, and one or two documented episodes of dehydration 
requiring parenteral hydration in the past year; while a 40 
percent rating was assigned for moderately severe diabetes 
insipidus manifested by polyuria with increase in urinary 
chlorides, etc.  A 20 percent rating was warranted for 
moderate diabetes insipidus manifested by polyuria and 
polydipsia.  38 C.F.R. § 4.119, Diagnostic Code 7909 (1995).  

Based on the above, the medical evidence of record shows that 
thyroid tests were within normal limits so that the schedular 
criteria for diagnostic codes 7900, 7901, 7902, 7903, 7904, 
and 7905 are not appropriate for rating the veteran's 
pituitary tumor disability.  Moreover, under the former 
rating criteria, the veteran's symptomatology was consistent 
with a 20 percent rating under 7909 as it was manifested by 
polyuria and polydipsia, but was not manifested by abnormal 
urinary test findings such as an increase in urinary 
chlorides, etc., which would warrant a 40 percent rating.  38 
C.F.R. § 4.119, Diagnostic Code 7909 (1995).  Under the 
current rating criteria, however, the medical evidence of 
record demonstrates polyuria with near-continuous thirst and 
one or more episodes of dehydration warranting a 40 percent 
rating.  38 C.F.R. § 4.119, Diagnostic Code 7909 (2004).  But 
because there is no indication that the veteran has required 
parenteral hydration, a 60 percent rating is not warranted 
under either the former or current rating criteria.  38 
C.F.R. 
§ 4.119, Diagnostic Code 7909 (1995, 2004).  Even the veteran 
admitted that he had educated himself about his problem and 
carries a lot of ice and fluids with him whenever he goes 
anywhere to work and does not stay in the heat.  Although he 
reports polyuria and polydipsia, he does not contend that he 
has required parenteral hydration.  Moreover, urine tests 
have been negative and he denies vision problems.  He has not 
been diagnosed with diabetes or hypertension.  Thus, the 
preponderance of the evidence does not warrant any more than 
a 40 percent rating for his pituitary tumor with prolactinoma 
under either the former or current rating criteria.  38 
C.F.R. § 4.119, Diagnostic Code 7909 (1995, 2004).  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

While the evaluation of the same disability manifestations 
under various diagnoses is prohibited, see 38 C.F.R. § 4.14 
(2004), separate evaluations are warranted for different 
disability manifestations, even when all are associated with 
the same service-connected injury or disease, provided that 
the symptomatology of one problem does not duplicate or 
overlap with that of another.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.25(b) (2004).  
Consequently, the Board has considered assigning a separate 
rating for anhidrosis.
The Board observes that it was not until August 2002, that 
hyperhidrosis (the opposite of anhidrosis) was added as a 
disability to the skin rating criteria.  Under 38 C.F.R. 
§ 7832 (2004), a maximum 30 percent rating is warranted for 
hyperhidrosis when unable to handle paper or tools because of 
moisture, and unresponsive to therapy.  Thus, giving the 
veteran the benefit of the doubt, the Board concludes that a 
separate rating of 30 percent is warranted for anhidrosis 
when rating his symptoms analogous to hyperhidrosis, under 
38 C.F.R. § 7832 (2004).  This is because the veteran's 
anhidrosis is virtually all over his body and has been 
unresponsive to therapy.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's service-connected disability has been 
persistently more severe than the extent of disability 
contemplated under the current rating at any time during the 
period of this initial evaluation.  

The Board notes that the veteran is separately rated for 
impotence and has been given special monthly compensation for 
his erectile dysfunction.  Since the veteran has not appealed 
these issues, they have not been discussed. 


ORDER

An initial rating in excess of 40 percent for pituitary tumor 
and prolactinoma is denied.

An initial rating of 30 percent for anhidrosis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran argues that his disability causes marked 
interference with his ability to obtain and maintain 
employment.  At a December 1996 RO hearing, the HO indicated 
that the veteran provided credible testimony that his 
condition was potentially life threatening for any employment 
position that subjects him to heat or sun and that he has had 
failed attempts at employment with the post office and 
operation of heavy equipment, employment for which he had 
previous training.  Moreover, a June 1997 lay statement 
reflected that the veteran could no longer work at Levy 
Wrecking Company due to unavailability of cool work sites.  
In compliance with the Board's remand, a July 2000 VA 
examination report addendum reflected that the occupational 
impact of the veteran's disability was commented on in the 
November 1995 VA examination report.  That is, the veteran 
cannot work in hot areas or where the air conditioning could 
go out to those of his heat intolerance secondary to his 
inability to sweat.  Several cases were cited where the 
veteran had trouble on the job in the original examination 
report.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  Because of the VA 
examiners' comments on the effect of the veteran's anhidrosis 
on employment, the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be remanded for 
appropriate VCAA notice and development.  

In light of this, the Board believes that VA should make 
another attempt to have the veteran provide any information 
he has in his possession that relates to his claim and to 
identify health care providers and to sign releases, 
particularly to obtain copies of service medical records and 
those private treatment records once in the original claims 
file.  The Board reminds the veteran that the duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The VA must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), as well as VAOPGCPREC 7- 
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) for anhidrosis with 
pituitary tumor with prolactinoma.  In 
particular, VA must inform the appellant: 
(1) about the information and evidence 
not of record that would be necessary to 
substantiate entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for anhidrosis with 
pituitary tumor with prolactinoma; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
remaining on appeal.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
anhidrosis with pituitary tumor with 
prolactinoma from January 1992 to the 
present.  The VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the VA should 
obtain all missing medical records from 
Dr. Brian Hughey from May 1993 to August 
1996; from the Vanderbilt University 
Medical Center dated in 1993 and 1994; 
from Drs. Alper, Eskind, Wolfe, and 
Nichols from August 1993 through 
September 1995; from the Hermitage; from 
Dr. Haze in Nashville; and from the 
Murfreesboro and Nashville VA Medical 
Centers, not already associated with the 
claims file, from 1994 to the present.  
If records are unavailable, please have 
the provider so indicate.

3.  The veteran should be requested to 
provide all service medical records, or 
copies of documents related to his claim 
that were once in his original claims 
file, that he may have in his possession.  

4.  After completion of 1, 2, and 3 
above, VA should again review the 
evidence of record and the veteran's 
vocational rehabilitation folder, to 
include referral for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


